Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0174014, filed on 07/09/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/02/2020 and 07/28/2021 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 06/02/2020 is noted by the Examiner.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…first to n-th through-electrode driving circuits suitable for charging the first to n-th through-electrodes to a first voltage level, or discharging the first to n-th through-electrodes to a second voltage level; and first to n-th error detection circuits, each suitable for storing the first voltage level or the second voltage level of a corresponding through-electrode of the first to n-th through-electrodes as a down-detection signal and an up-detection signal, and outputting a corresponding error detection signal of first to n-th error detection signals by sequentially masking the down-detection signal and the up-detection signal.”
7.	Claims 2-10 are also allowed as they further limit allowed claim 1.
8.	Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…outputting the plurality of error detection signals by storing the first voltage level of each of the plurality of through-electrodes as the down-detection signal while masking the up-detection signal, when charging the plurality of through-electrodes to the first voltage level; outputting the error detection signals by storing a second voltage level of each of the plurality of through-electrodes as the up-detection signal while masking the down-detection signal, when discharging the plurality of through-electrodes to the second voltage level; and outputting the error detection signals by storing the second voltage level of each of the plurality of through-electrodes as the down-detection signal while masking the up-detection signal, when discharging the plurality of through-electrodes to the second voltage level.”
9.	Claims 12-14 are also allowed as they further limit allowed claim 11.
10.	Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 15,
“…a through-electrode driving circuit suitable for charging the plurality of through-electrodes to a first voltage level, or discharging the plurality of through-electrodes to a second voltage level; a down-latch circuit suitable for storing the first voltage level or the second voltage level of each of the plurality of through-electrodes as a down-detection signal in response to a down-scan signal and a latch signal; an up-latch circuit suitable for storing the first voltage level or the second voltage level of each of the plurality of through-electrodes as an up-detection signal in response to an up-scan signal and the latch signal; a masking circuit suitable for sequentially masking the down-detection signal and the up-detection signal; and a decision circuit suitable for generating a plurality of error detection signals based on the down-detection signal and the up-detection signal, which are outputted from the masking circuit.”
11.	Claims 16-20 are also allowed as they further limit allowed claim 15.
12.	Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 21,
“…passing the predetermined voltage levels through the respective error detection circuit to generate detection signals; detecting a defect of the respective error detection circuit based on logic levels of the detection signals; stacking the plurality of semiconductor chips in a vertical direction; passing a source current through the through-electrodes of the stacked semiconductor chips in a downward direction of the stacked semiconductor chips to perform a down-scan operation; passing a source current through the through-electrodes of the stacked semiconductor chips in an upward direction of the stacked semiconductor chips to perform an up-scan operation; and determining a defect of the through-electrodes by the error detection circuits based on the down and up-scan operations.”
13.	Claim 22 is also allowed as they further limit allowed claim 21.
14.	The closest prior art references that were found based on an updated search.
Kenmotsu et al. US 2017/0309209 - The display device (100) has multiple scan lines are provided to receive scan signals.
Chung et al. US 2019/0147790 - The device has a gate driver for providing a gate selection signal to a gate line of a display panel (300) to select the gate line.
Sasai et al. US 2021/0294476 - The sensor has a sensing electrode (ES-1-ES-N), and several drive electrodes (ED-1- ED-M) that forms the capacitor between the sensing electrode.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 11, 15 and 21; therefore claims 1-22 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867